UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MICRON TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 75-1618004 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 8000 South Federal Way, P.O. Box 6, Boise, Idaho 83707-0006 (Address of principal executive offices) (Zip Code) Micron Technology, Inc. 2007 Equity Incentive Plan (Full title of the plan) Roderic W. Lewis V.P. of Legal Affairs, General Counsel and Corporate Secretary Micron Technology, Inc. 8000 South Federal Way Boise, Idaho 83716-9632 (Name and address of agent for service) 208-368-4000 (Telephone number, including area code, of agent for service) 1 CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share(2) Proposed maximum aggregate offering price(2) Amount of registration fee Common Stock $.10 par value per share, to be issued pursuant to the Micron Technology, Inc. 2007 Equity Incentive Plan 30,000,000 $ 7.83 $ 234,750,000 $ 7,207.00 (1) Pursuant to Rule 416 under the Securities Act of 1933, (the “Securities Act”), to the extent additional shares of the Registrant’s Common Stock may be issued or issuable as a result of a stock split, stock dividend or other distribution declared at any time by the Board of Directors while this Registration Statement is in effect, this Registration Statement is hereby declared to cover all of such additional Common Stock. (2) Estimated in accordance with Rules 457(c) and 457(h) under the Securities Act, solely for the purpose of calculating the registration fee on the basis of $7.83 per share, which is the average of the high and low price of the Company’s Common Stock as reported on the New York Stock Exchange on December 20, 2007. 2 PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The documents containing the information specified in Part I of Form S-8 are not required to be filed with the Securities and Exchange Commission either as part of this Registration Statement or as a prospectus or prospectus supplements pursuant to the Note to Part I of Form S-8 and Rule 424 under the Securities Act. 3 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The following documents filed by the Company with the Securities and Exchange Commission are incorporated by reference in this Registration Statement: (a)The Company’s latest Annual Report on Form 10-K for the year ended August 30, 2007, filed pursuant to Section 13(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (File No. 1-10658). (b)The Company’s Current Report on Form 8-K filed pursuant to Section 13(a) of the Exchange Act dated October 2, 2007 (excluding all information furnished therein but not filed). (c)The Company’s Current Report on Form 8-K filed pursuant to Section 13(a) of the Exchange Act dated October 26, 2007. (d)The Company’s Current Report on Form 8-K filed pursuant to Section 13(a) of the Exchange Act dated November 20, 2007. (e)The Company’s Current Report on Form 8-K filed pursuant to Section 13(a) of the Exchange Act on December 6, 2007 (as amended by the Company’s Current Report on Form 8-K/A filed on December 13, 2007). (f)The description of the Company’s common stock contained in the Company’s Registration Statement on Form 8-A, filed November 9, 1990, pursuant to Section 12(b) of the Exchange Act (File No. 1-10658), including any amendment or report filed with the Securities and Exchange Commission for the purpose of updating such description. All reports and other documents filed by the Company pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act after the date of this Registration Statement and prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be part hereof from the date of filing such documents. Item 4. Description of Securities. Not applicable. Item 5. Interests of Named Experts and Counsel. Not applicable. 4 Item 6. Indemnification of Directors and Officers. Section 145 of the Delaware General Corporation Law authorizes a court to award, or a corporation’s board of directors or stockholders to grant, indemnification to directors, officers, employees and agents in terms sufficiently broad to permit such indemnification under certain circumstances for liabilities (including reimbursement for expenses incurred) arising under the Securities Act and for liabilities arising from other state and federal causes of action.Section 10 of the Company’s Certificate of Incorporation and Article VII of the Company’s Bylaws provide for the mandatory indemnification of its officers, directors, employees and agents to the extent permitted by Delaware General Corporation Law.The Company has entered into agreements with its officers, directors and certain key employees implementing such indemnification. Item 7. Exemption from Registration Claimed. Not applicable. Item 8. Exhibits. Exhibit Number 4.1 Micron Technology, Inc. 2007 Equity Incentive Plan. 4.2 Micron Technology, Inc. 2007 Equity Incentive Plan Forms of Agreement. 5.1 Opinion of Counsel. 23.1 Consent of Independent Registered Public Accounting Firm. 23.2 Consent of Counsel (contained in Exhibit 5.1). 24.1 Power of Attorney (included on signature page). Item 9. Undertakings. (a) The undersigned Company hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i)to include any prospectus required by section 10(a)(3) of the Securities Act; (ii)to reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post-effective 5 amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement.
